Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00801-WJM

   APEG Energy II, LP,

                   Plaintiff,

          v.

   David Veltri,

                   Defendant.

          v.

   U.S. Energy Corporation,

                   Nominal Defendant


          MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE AND
             REIMBURSEMENT OF ATTORNEYS’ FEES AND EXPENSES

          Plaintiff APEG Energy II, LP (APEG), through its counsel, Holland & Hart LLP, and

  pursuant to Fed. R. Civ. P. 41(a)(2), Fed. R. Civ. P. 23.1(c), and Wyo. Stat. §§ 17-16-745 and -

  746(a)(i), moves the Court to dismiss the above-captioned matter, discharge the Custodian and

  set a schedule for the application of attorneys’ fees and expenses. As grounds for this Motion,

  APEG states as follows:

                                         INTRODUCTION

          U.S. Energy’s newly constituted Board of Directors reaffirmed Defendant David Veltri’s

  (Veltri) termination for cause on August 5, 2019 after an investigation into his actions while he

  was serving as President and CEO of U.S. Energy Corporation (“U.S. Energy” or “the

  Company”). Because the purpose of this suit was to declare the Board’s February 25, 2019

  termination of Veltri as valid and to enjoin Veltri from acting as CEO of the Company, APEG’s
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 2 of 9




  claims for relief are now moot. In the absence of a justiciable controversy, the case should be

  dismissed immediately, including the discharge of the Custodian. Additionally, U.S. Energy has

  substantially benefitted from this action. APEG is therefore entitled to reimbursement of its

  reasonable expenses, including attorneys’ fees, incurred in this proceeding.

         APEG asked Veltri’s counsel for his position with respect to this motion by email on

  September 9, 2019. Veltri’s counsel replied stating they were attempting to determine their

  client’s position. As of the time this motion was filed, Veltri’s counsel has not substantively

  responded regarding whether Veltri opposes this motion.

                                             ARGUMENT

  I.     APEG’s Claims for Relief Are Moot and Should Be Dismissed

         Article III of the Constitution restricts the power of federal courts to hear “Cases” and

  “Controversies.” Chafin v. Chafin, 568 U.S. 165, 171 (2013). There is no case or controversy,

  and a suit becomes moot, when due to changed circumstances, “the issues presented are no

  longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Id. at 172 (citation

  omitted). “The crucial question is whether granting a present determination of the issues offered

  will have some effect in the real world.” Brown v. Buhman, 822 F.3d 1151, 1165-66 (10th Cir.

  2016) (citation omitted). “Put another way, a case becomes moot when a plaintiff no longer

  suffers actual injury that can be redressed by a favorable judicial decision.” Id. (citation

  omitted).

         The Court must approve the voluntary dismissal of a derivative action brought in federal

  court under the Wyoming Business Corporation Act. See Fed. R. Civ. P. 41(a)(2); Fed. R. Civ.

  P. 23.1(c); Wyo. Stat. § 17-16-745. Because a court loses jurisdiction when a claim becomes

  moot, e.g., Chafin, 568 U.S. at 171-72, dismissal is proper. “It is fundamental, of course, that a




                                                    2
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 3 of 9




  dismissal for lack of jurisdiction is not an adjudication of the merits and therefore dismissal…

  must be without prejudice.” Brown, 822 F.3d at 1179.

         APEG’s claims are moot and should be dismissed without prejudice. APEG asserted two

  claims for relief in this action, which may be summarized as: (1) a request for a declaratory

  judgment that Veltri had been validly terminated as CEO of U.S. Energy by the vote of the

  Company’s Board on February 25, 2019; and (2) a request for an injunction enjoining Veltri

  from acting as CEO of U.S. Energy. ECF No. 32, pp. 13-17; 17-19. Additionally, in its prayer

  for relief, APEG requested the Court to order the Company’s Board to fill all vacancies on the

  Board and to award APEG its attorneys’ fees and costs. Id. at 19-20. Veltri asserted no

  counterclaims. ECF No. 34.

         As indicated on the Company’s Form 8-K filed August 5, 2019, the Board filled its

  vacancies and terminated Veltri as CEO:

                 . . . the Audit Committee of the Company conducted an
                 investigation into Mr. Veltri’s actions while he was serving as
                 President and Chief Executive Officer. Following the completion
                 of such investigation, the Audit Committee met on June 21, 2019
                 and voted unanimously to reaffirm the termination of Mr. Veltri
                 for cause and recommend to the Company’s Board to review and
                 ratify such action. The Board, which following the issuance of the
                 Second Order was reconstituted with all five members as required
                 by the Company’s bylaws, met on August 5, 2019 and received a
                 report from the Audit Committee. Following such report, the
                 Board approved and ratified the termination of Mr. Veltri as
                 President and Chief Executive Officer for cause.

  Form 8-K, Aug. 5, 2019, Item 5.02, attached hereto as Exhibit 1.

         Moreover, on September 16, 2019, U.S. Energy filed its Form 10-K with the SEC

  describing the findings of a forensic investigation of Veltri’s expense account irregularities and

  other questionable payments conducted by an independent accounting firm. Form 10-K, Sep. 16,




                                                   3
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 4 of 9




  2019, pp. 20-21, attached hereto as Exhibit 2..1 In summary, the company reported that the

  investigation uncovered approximately $81,014 in payment of Veltri’s expense items that appear

  to be personal in nature or lacked adequate documentation to demonstrate a legitimate business

  expense, and payments to consultants and other third-parties retained by Veltri totaling in excess

  of $87,000 for work performed under circumstances in which Veltri may have had a conflict of

  interest or may have personally benefited from the services. Ex. 2, pp. 20-23, 82-83. Under

  these circumstances, the U.S. Energy Board of Directors has unequivocally terminated Veltri’s

  employment as Chief Executive Officer.

            If the Court adjudicated APEG’s claims, it would have no effect in the real world. A

  declaration in either party’s favor as to the validity of the Board’s February 25, 2019 vote on

  Veltri’s employment status would mean nothing. Either way, Veltri’s employment is still

  terminated. Likewise, there is no point in enjoining Veltri from acting as CEO. He has been

  permanently removed. Additionally, an order requiring the Board to fill all vacancies on the

  Board would be meaningless, as the Board has already done so, and a shareholder meeting has

  been scheduled for November 6, 2019 to give shareholders the opportunity to elect the entire

  Board. ECF Nos. 77; 76, ¶ 3; Form 8-K, Sep. 6, 2019, p. 3, attached hereto as Exhibit 3.

  Granting the relief requested by APEG in its Amended Complaint would no longer redress an

  actual harm. The harm to the Company—a deadlocked Board and a rogue CEO—no longer

  exists.




  1
    Exhibit 2 consists of an excerpt of the Form 10-K. The entire Form 10-K can be accessed
  through the SEC’s Edgar system, or here.


                                                    4
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 5 of 9




  II.    The Custodian Has Accomplished the Purposes of his Appointment and Should be
         Discharged

         On APEG’s motion, the Court appointed C. Randel Lewis as the Company’s custodian

  under Wyo. Stat. § 17-16-748 on May 30, 2019. ECF No. 62. In its Order, the Court stated:

  “The Custodian shall ensure that the five-member board elected at the annual shareholders’

  meeting promptly votes on a CEO to replace the Custodian in this role.” Id. at ¶ 26. And

  “[p]romptly after election of a CEO per ¶ 26 of this Order, the Custodian shall move this Court

  to be discharged.” Id. at ¶ 27.

         The Custodian’s work as CEO is now completed, and day-to-day management of U.S.

  Energy should be returned to the fully-constituted Board of Directors and an interim CEO that

  the Board selects. As the Form 8-K (Exhibit 1), the Form 10-K (Exhibit 2) and the Custodian’s

  Second Interim Report (ECF No. 75) demonstrate, the Custodian and the Board have

  accomplished the requirements of the Court’s May 30 Order, completed the audit of its financial

  statements, filed audited financial statements, and instituted several governance changes to

  benefit the company. See ECF No. 62; Exhibit 1; and Exhibit 2. The Custodian has fully and

  effectively accomplished the purposes for which he was appointed as CEO.

         APEG therefore requests that the Custodian be discharged at this time. This discharge

  will benefit the company and its shareholders by taking another interim step toward a return to

  corporate governance by the Board and shareholders, permitting the Board – which is directly

  accountable to shareholders - to select the interim CEO pending the shareholders’ meeting, and

  save the expense associated with the ongoing services of the Custodian.

  III.   Notice to Shareholders Is Not Necessary

         Wyoming law requires shareholder notice of a proposed discontinuance or settlement

  only if the Court determines it “will substantially affect the interests of the corporation’s



                                                    5
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 6 of 9




  shareholders or a class of shareholders.” Wyo. Stat. § 17-16-745. Similarly, Fed. R. Civ. P.

  23.1(c) requires that “[n]otice of a proposed settlement, voluntary dismissal, or compromise must

  be given to shareholders or members in the manner that the court orders.” Notice to shareholders

  and the court’s approval of a dismissal are intended to ensure that the dismissal serves the best

  interests of the corporation and its absent shareholders. Papilsky v. Berndt, 466 F.2d 251, 258

  (2d Cir. 1972) (citing Norman v. McKee, 431 F.2d 769, 774 (9th Cir. 1970), cert. denied, 401

  U.S. 912 (1971)); 7C Wright & Miller, Fed. Prac. & Proc. Civ. § 1839 (3d ed.). But it is not

  appropriate to apply the notice requirement of Rule 23.1 when this underlying policy is not

  served. See PGH Inv., L.P. v. Colorado Realty Grp., LLC, 2013 WL 1876754, at *4 (D. Colo.

  May 3, 2013).

         Accordingly, courts have recognized that notice is not necessary when a derivative action

  is dismissed on the grounds of mootness. 7C Wright & Miller, Fed. Prac. & Proc. Civ. § 1839

  (3d ed.) (citing Daugherty v. Ball, 43 F.R.D. 329, 336 (C.D. Cal. 1967)); Weiss v. SCM Corp.,

  1986 WL 7782, at *1 (S.D.N.Y. July 9, 1986). Because there has been “no compromise or

  abandonment of any existing valid claim,” notice is a “needless expense.” Weiss, at *1. Indeed,

  without a valid claim, there is “no person, shareholder or otherwise, by whom a derivative action

  might or could be initiated, prosecuted or maintained on behalf of [the company].” Daugherty,

  43 F.R.D. at 336. “There are no shareholders whose interests might be or could be in any way

  adversely affected or prejudiced by not being given or not receiving notice of the dismissal on

  the merits.” Id.

         The moot claims here are unsustainable by APEG or any other shareholder. The actual

  harm that prompted this case no longer exists, and dismissal will deprive no shareholder of an

  actionable claim on the same grounds. Dismissal will not “substantially affect the interests of the




                                                   6
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 7 of 9




  corporation’s shareholders or a class of shareholders.” Wyo. Stat. § 17-16-745. Notice is neither

  required nor appropriate. If, in the alternative, the Court believes that some notice is appropriate,

  the Court should order U.S. Energy to file a Form 8-K describing the intended discharge of the

  Custodian.

  IV.      APEG Is Entitled to Payment of Attorneys’ Fees and Expenses

           Under both federal and Wyoming law, APEG is permitted to recover its litigation costs,

  including attorneys’ fees, where the proceeding confers a substantial benefit to U.S. Energy.

  Wyo. Stat. § 17-16-746(a)(i);2 Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 396-97 (1970). A

  substantial benefit does not have to be a monetary one. Id. at 395. A substantial benefit is “one

  that accomplishes a result which corrects or prevents an abuse which would be prejudicial to the

  rights and interests of the corporation or affect the enjoyment or protection of an essential right

  to the stockholder’s interest.” Id. at 396 (citation omitted).

           The purpose of allocating the cost of litigation to the benefited corporation is to “spread

  the costs proportionately” among the members of an ascertainable class—i.e., the shareholders—

  who reaped the benefit of the suit. Id. at 393-94. Accordingly, to award attorneys’ fees to a

  plaintiff “who has succeeded in establishing a cause of action is not to saddle the unsuccessful

  party with the expenses but to impose them on the class that has benefited from them and that

  would have had to pay them had it brought the suit.” Id. at 396-97. A plaintiff need not obtain

  judgment to recover attorneys’ fees and litigation expenses. See Wyo. Stat. § 17-16-746; Lewis


  2
      Wyo. Stat. § 17-16-746 states:
                   (a) On termination of the derivative proceeding the court may:
                          (i) Order the corporation to pay the plaintiff's reasonable
                          expenses, including counsel fees, incurred in the
                          proceeding if it finds that the proceeding resulted in a
                          substantial benefit to the corporation; …


                                                     7
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 8 of 9




  v. Anderson, 692 F.2d 1267, 1270 (9th Cir. 1982). Indeed, the substantial benefit may arise, as

  here, where corporate remedial action moots a plaintiff’s claim. Id.

         U.S. Energy has substantially benefited from this suit. At the time of filing and shortly

  thereafter, Veltri seized control of the Company from a deadlocked Board and committed several

  ultra vires acts, such as causing the Company to file Form 8-K’s with the SEC without the

  Board’s approval; retaining outside counsel without the Board’s authorization; incurring

  significant legal expenses without the Board’s approval; instructing former corporate counsel to

  withhold information from Board members who voted for his termination; and attempting to

  reconstitute a one-person Audit Committee in violation of Nasdaq requirements. See ECF No.

  33, pp. 7-8; ECF No. 36, Exhibit 1, p. 5. Veltri and Director Hoffman impeded the execution of

  paperwork to name Ryan Smith as the Company’s signatory (as the Texas court ordered) and

  brought the Company’s audit to a standstill. ECF No. 36, p. 7. The Company was facing

  delisting from the Nasdaq exchange. ECF No. 6, p. 4.

         As a result of this suit, the Company has filled the seats of the Board, the Board is no

  longer deadlocked, and the Company is now operating under basic principles of corporate

  governance. See Custodian’s Second Interim Report (ECF No. 75); Exhibit1; and Exhibit 2.

  The Company is on track to meet Nasdaq’s extended deadline to comply with the exchange’s

  minimum $1/share bid price. ECF No. 75, ¶¶ 3, 6. The Defendant has been terminated for cause

  after an investigation into his actions while he was serving as President and CEO. Exhibit 1 and

  Exhibit 2. As a result of this action, the Company has modified the Company’s Bylaws and

  other Company governance documents and policies to impose financial and other controls that

  were lacking in the Company’s operations. ECF No. 75, ¶ 9; Exhibit 1, Items 5.03, 5.05, 7.01.




                                                  8
Case 1:19-cv-00801-WJM-NRN Document 80 Filed 09/18/19 USDC Colorado Page 9 of 9




          These corrective actions substantially benefit the Company, and the cost of this legal

  action, which brought about these changes, should be proportionately shared by its shareholders.

  Upon termination of this action, APEG is entitled to reimbursement of its reasonable expenses,

  including attorneys’ fees, incurred in this proceeding; and the Court should set a schedule for

  APEG’s application for attorneys’ fees.

          WHEREFORE, APEG respectfully requests that this Court enter an Order discharging

  the Custodian; dismissing the above-captioned matter; waiving notice to the shareholders; and

  setting a schedule for APEG’s application for attorneys’ fees.


          DATED September 18, 2019.

                                                /s/ Bradley T. Cave
                                                Bradley T. Cave, P.C. (CO Bar No. 17753)
                                                Jeffrey S. Pope (CO Bar No. 44051)
                                                Matthew L. Chudacoff (CO Bar No. 52202)
                                                HOLLAND & HART LLP
                                                2515 Warren Avenue, Suite 450
                                                P.O. Box 1347
                                                Cheyenne, WY 82003-1347
                                                Telephone: (307) 778-4200
                                                E-mail: BCave@hollandhart.com
                                                E-mail: JSPope@hollandhart.com
                                                E-mail: MLChudacoff@hollandhart.com

                                                ATTORNEYS FOR APEG ENERGY II, LP


  13438744_v2




                                                   9
